NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND A. ROLES,                               No. 20-35071

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00292-DCN

 v.
                                                MEMORANDUM*
JAY CHRISTENSEN, ISCC Warden;
RHONDA OWENS, ISCC, ASM,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Idaho state prisoner Raymond A. Roles appeals pro se from the district

court’s judgment dismissing his action brought under 42 U.S.C. § 1983 and the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii));

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.

§ 1915A). We affirm.

      The district court properly dismissed Roles’s action because Roles failed to

allege facts sufficient to show that defendants’ conduct placed a substantial burden

on his religious exercise. See Jones v. Williams, 791 F.3d 1023, 1031-32 (9th Cir.

2015) (elements of § 1983 free exercise claim); Walker v. Beard, 789 F.3d 1125,

1134 (9th Cir. 2015) (elements of a RLUIPA claim); San Jose Christian Coll. v.

City of Morgan Hill, 360 F.3d 1024, 1034 (9th Cir. 2004) (under RLUIPA, to

constitute a substantial burden on religious exercise, a regulation “must impose a

significantly great restriction or onus upon such exercise”).

      AFFIRMED.




                                          2                                  20-35071